DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because at least figure 1 does not list the various elements by reference item number so as to allow a person to quickly identify the various items.  Figure 1 is further objected to as the lines are not in compliance with 37 C.F.R. 1.84(l).  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Under step 1 of the revised guidance on the application of § 101 it is noted that claim 1 is directed to a method and recites a series of steps. Thus, claim 1 falls within one of the statutory categories of claims. See 35 U.S.C. § 101.
In step 2A, prong 1 it is determined whether the claims recite any judicial exceptions. In this case, it is determined that claim 1 recites mathematical concepts of creating curves (velocity versus time, displacement versus time), evaluating the curves, and determining as coefficient of colligation using a specific equation, which are a type of abstract idea.
In step 2A, prong 2 it is determined if the claims recite additional elements that integrate the judicial exception into a practical application.  In this case there are the additional steps of filling a container with concrete, removing residual concrete from the surface, vibrating the container, and inserting a steel sheet into the bottom of the container.  Claims 3 and 4 describe the mixture for the concrete and the device used to obtain the data.  
First, considered individually, the additional steps do not integrate the mathematical concepts recited in claim 1 into a practical application. Each of these steps is recited at a high level of generality and, therefore, do not limit the claim’s scope to a particular practical application.  Second, considered as a combination, the additional steps in claims 1, 3, and 4 recite the process for gathering the data needed as input for the mathematical concepts.  The Federal Circuit has "held that mere data-gathering steps cannot make an otherwise nonstatutory claim statutory."  See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) and Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014).  Claim 2 does no more that essentially describe what typically happens to concrete after it has been mixed. 
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, claim recites the steps of creating two curves, namely velocity versus time and displacement versus time of a steel sheet inserted into concrete.  The specification does not adequately describe what evaluation is to be done with the displacement versus time and how it is integrated into a determination of workability in combination with the evaluation of velocity versus time and the determination of a coefficient of colligation.  Furthermore, the specification is silent as to what the coefficient of colligation represents besides being a sum of some integral.  Furthermore, claims 3 and 4 recite using a water reducer having a gelling material of mass of 0.22% to 0.66% (claim 3) or 0.44% (claim 4).  The applicant does not state if these are percent by total weight of the water reducer or total volume of the water reducer.
The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficiently" or "sufficient in claim 1, 3, and 4 are relative terms which renders the claim indefinite. The terms "sufficiently" or "sufficient are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase "sinking stones cement with a base tightly" in claim 2 is both a relative term which renders the claim indefinite. The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856